In re Smith, Clarence M.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “C”, No. 298-874.
Granted. Judgment of the trial court denying relator’s request for a hearing on the admissibility of co-conspirator statements and permitting the introduction of co-conspirator statements is vacated and set aside. The trial judge is ordered either 1) to conduct a pre-trial hearing at which the defense should be allowed an opportunity to present new or additional evidence or 2) to delay his ruling on the admissibility of alleged co-conspirator statements until the state’s prima facie evidence of conspiracy is presented at trial.
HALL, J., not on panel.